Citation Nr: 9908965	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to service connection for residuals of a 
mouth injury.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In a January 1997 rating decision, the RO denied a 
claim by the veteran seeking entitlement to nonservice-
connected pension benefits.  Previously, in a February 1995 
decision, the RO denied claims by the veteran seeking 
entitlement to service connection for residuals a mouth 
injury, sinus condition, hearing loss, headaches, and PTSD.


REMAND

The veteran contends, in essence, that he is entitled to 
nonservice-connected pension benefits.  Specifically, he 
asserts that, because of numerous disabilities, he is not 
able to obtain and maintain any gainful employment.  The 
veteran has also submitted claims seeking entitlement to 
service connection for residuals of a mouth injury, sinus 
condition, hearing loss, headaches, and PTSD.  He believes 
that service connection for these conditions is warranted.

In regard to nonservice-connected pension benefits, the law 
provides that such benefits are available to veterans who 
meet certain income and service requirements, in addition to 
being deemed permanently and totally disabled.  38 U.S.C.A. 
§§  1521, 1522  (West 1991).  The issue currently before the 
Board is whether the veteran is permanently and totally 
disabled for VA pension purposes within the meaning of 
governing law and regulations.  38 U.S.C.A. §§ 1155, 1502, 
1521  (West 1991); 38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 
3.342, 4.15, 4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 
4.27 (1998).

Initially, the Board notes that, according to the claims 
file, the veteran has no service-connected disabilities.  
However, the RO, in its January 1997 decision, assigned 
ratings for 5 nonservice-connected disabilities.  It assigned 
a 20 percent disability rating for residuals of open fracture 
of the right tibia and fibula, with right leg shortening; a 
10 percent rating for chronic obstructive pulmonary disease; 
a 10 percent rating for degenerative joint disease, lumbar 
spine; and noncompensable ratings for a history of 
hemorrhoids and depression.  Overall, the RO assigned a 40 
percent combined disability rating.

The Board notes that decisions by the United States Court of 
Appeals for Veterans Claims (Court) have redefined the 
approach to be taken to adjudication of claims for 
entitlement to a permanent and total disability rating for 
pension purposes.  Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
Court discussed in the aforementioned decisions, in pertinent 
part, the need to ascertain all disabilities affecting 
employability, accumulate medical data pertinent to the 
nature and severity of those disorders, and rate those 
entities under the VA's Schedule for Rating Disabilities 
(Rating Schedule).  The Court has instructed that when 
considering pension claims, the VA should make sure that each 
of the veteran's disabilities has been assigned a rating 
under the Rating Schedule.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.

The regulations provide that, in order to apply the Rating 
Schedule, "accurate and fully descriptive medical 
examinations are required."  38 C.F.R. § 4.1  (1998).  In 
this case, the recent VA examination report, dated December 
1996, is not adequate.  In particular, the Board notes that 
it was a general medical examination.  More significantly, it 
provides insufficient data on the nature and severity of the 
veteran's disabilities for rating purposes.  Specifically, 
although the report indicates that the veteran incurred a 
multiple compound fracture of his right leg in 1981 which 
required multiple surgeries, the examiner indicated on 
musculoskeletal examination only that the veteran had several 
scars on the right leg and that the right leg was 6 
centimeters shorter than the left leg.  No numerical range of 
motion test results are provided.  From other medical 
evidence, it is clear that the veteran's right leg disorder 
also involves the right ankle and foot, yet no specific, 
objective examination results of the ankle and foot are shown 
in the VA report.  The VA report also indicates that the 
veteran had a medical history involving several surgeries to 
his back.  Other medical evidence indicates that the veteran 
was diagnosed with a ruptured disc at L5-S1 in March 1991, 
which required surgery.  However, the VA report provides no 
results of objective examination of the veteran's low back, 
providing only a diagnosis of "back pain."  Similarly, the 
report provides a diagnosis of "depression," even though no 
mental status examination report is part of the report and 
was apparently not conducted.  It is noteworthy that the VA 
report also shows that the veteran's blood pressure was 
160/105 at the time of the examination.  A diagnosis of 
"high blood pressure" was made and it was noted that 
follow-up evaluation was needed to confirm the existence of 
clinical hypertension; the claims file does not show that any 
follow-up was conducted.  Finally, the VA report notes that 
the veteran had lateralization of sound to the left ear with 
bone and air conduction greater in the left ear than in the 
right ear; yet, no audiological examination was conducted.

Based on the above VA report, and the other evidence of 
record, the RO, in its January 1997 decision, denied the 
veteran's claim of entitlement to nonservice-connected 
pension benefits.  In doing so, it assigned disability 
ratings for residuals of open fracture, right leg; chronic 
obstructive pulmonary disease; degenerative joint disease, 
lumbar spine; hemorrhoids, history; and depression.  However, 
that decision provides no reasons and bases to substantiate 
each assigned rating.  In fact, the RO's April 1997 Statement 
of the Case and June 1997 Supplemental Statement of the Case 
also provide no reasons and bases for the assignment of the 
individual disability ratings.  The veteran was not even 
provided the text of the diagnostic codes in the Rating 
Schedule pursuant to which each rating was assigned.

The Board notes that a November 1996 private medical record 
indicates that the veteran recently underwent a partial 
phalangectomy of the right 5th toe due to a hammer-toe 
condition.  That disability has not yet been considered for 
pension purposes.

The Court has held that, when the medical evidence is 
inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling another VA examination.  
Colvin v. Derwinski, 1 Vet. App. 171  (1991); Halstead v. 
Derwinski, 3 Vet. App. 213  (1992).  In this case, the Board 
concludes that an additional VA examination is necessary to 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim for entitlement to 
an increased evaluation for a right knee disorder can be 
made.  38 C.F.R. §§ 3.326, 3.327  (1998).

In regard to the veteran's claim seeking entitlement to 
service connection for residuals of a mouth injury, a sinus 
disorder, hearing loss, headaches, and PTSD, the Board also 
finds that a remand is necessary.  The veteran submitted a 
claim for the above-mentioned disabilities in March 1994.  In 
response, the RO issued a letter requesting pertinent 
evidence.  Subsequently, in a February 1995 letter, it 
informed the veteran that, because no evidence had been 
received from the veteran, it denied his claims for service 
connection for a mouth injury, sinus disorder, hearing loss, 
headaches, and PTSD.  In response, the veteran submitted a 
Statement in Support of Claim, VA Form 21-4138, received at 
the RO in May 1995, stating that he received its decision 
denying his claim for service connection for a mouth injury, 
sinus disorder, hearing loss, headaches, and PTSD, and that:  
"I disagree with your decision on the above issues."  The 
statement also specifically requests:  "Please provide me 
with a Statement of the Case."  In response the RO sent the 
veteran another letter, dated August 1995, indicating that it 
was not accepting his May 1995 statement as a Notice of 
Disagreement because he had not submitted the requested 
evidence.  

The pertinent law and regulations state that a veteran may 
appeal a "notification of a determination of entitlement or 
nonentitlement to Department of Veterans Affairs benefits."  
38 C.F.R. § 19.25  (1998).  In this regard, "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1998); see also 
38 C.F.R. § 20.201  (1998) (requirements for notices of 
disagreement).  The Notice of Disagreement must be filed with 
the RO from which the claimant received notice of the 
determination being appealed within one year from the date of 
mailing of the notice of the result of the initial review or 
determination.  38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 
C.F.R. §§ 20.300, 20.302(a)  (1998).  The Notice of 
Disagreement can be filed by the veteran or his or her 
representative if a proper Power of Attorney as to the 
representative is of record.  38 C.F.R. § 20.301  (1998).  
Thereafter, upon the timely receipt of a Notice of 
Disagreement, the RO must prepare and furnish to the claimant 
a Statement of the Case unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 1991).

In this case, the Board finds that the veteran's May 1995 
statement was undoubtedly a timely Notice of Disagreement to 
the RO's February 1995 letter.  That letter was a 
"notification of a determination of entitlement or 
nonentitlement to Department of Veterans' Affairs benefits."  
Thus, the veteran is entitled to a Statement of the Case on 
the appealed issues.  The Board notes that, even if the RO 
determined that the veteran's May 1995 statement was not an 
adequate Notice of Disagreement, he would still have been 
entitled to a Statement of the Case on that issue.  See 
38 C.F.R. § 19.28  (1998) ("Whether a Notice of Disagreement 
is adequate is an appealable issue.  If the claimant or his 
or her representative protests an adverse determination made 
by the agency of original jurisdiction with respect to the 
adequacy of a Notice of Disagreement, the claimant will be 
furnished a Statement of the Case").

Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9  (1998) (emphasis added).  A veteran who 
properly initiates an appeal of an RO decision is entitled to 
a Statement of the Case.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410  (1995).  Consequently, this case must be remanded in 
order for the veteran to be assured of full procedural due 
process.  Specifically, he must be issued a Statement of the 
Case in regard to the issues of entitlement to service 
connection for a mouth injury, sinus disorder, hearing loss, 
headaches, and PTSD.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the appellant 
for VA orthopedic, neurological, 
cardiology, audiology, and psychiatric 
examinations.  These examinations are 
necessary to properly determine and 
assess the existence, nature, and 
severity of the following disorders:  (1) 
residuals of fractured right tibia and 
fibula, including right leg, ankle and 
foot pathology; (2)  residuals of partial 
phalangectomy, right 5th toe; (3) low 
back disorder, diagnosed as degenerative 
joint disease; (4) scars, right leg; (5) 
headaches; (6) respiratory condition, 
diagnosed as chronic obstructive 
pulmonary disease; (7) hypertension; (8) 
hearing loss; and (9) a psychiatric 
disorder, diagnosed as depression.  Any 
other found pathologies should also be 
analyzed and discussed.

The purpose of the examinations is to 
determine if these pathologies exist and, 
if so, the degree to which they disable 
the veteran.  Their severity should be 
described and test results provided in 
order that they may be properly rated by 
the RO under the pertinent diagnostic 
codes of the Rating Schedule.  Functional 
impairment of the musculoskeletal 
disorders should be considered and 
discussed, pursuant to DeLuca v. Brown, 8 
Vet. App. 202  (1995).  The examiners 
should make determinations as to the 
permanency of the disabilities and their 
effect on the veteran's ability to obtain 
and maintain gainful employment.  The 
claims folder should be made available to 
the examiners for review prior to the 
examinations.  The examiners must provide 
comprehensive reports containing full 
rationale for all opinions expressed.  
All appropriate tests should be conducted 
and all findings, and the reasons and 
bases therefor, are to be set forth in a 
clear, concise, and legible manner on the 
examination reports.

3.  The RO should then review all the 
evidence in reference to the veteran's 
claim for a permanent and total 
disability rating for pension purposes to 
determine if any change in the ratings is 
warranted by the new evidence.  If so, or 
if the veteran is found to have any 
ratable disability not previously 
evaluated, a new rating should be 
prepared to ensure that each of the 
veteran's disabilities has been assigned 
a rating under the Rating Schedule.

4.  The evaluations assigned for the 
veteran's disabilities which can be 
considered for pension purposes should be 
combined under the combined ratings table 
of the Rating Schedule.  38 C.F.R. § 4.25 
(1998).  The RO should then consider 
whether what the Court has referred to as 
the "average person" test provided 
under 38 U.S.C.A. § 1502(a)(1) (West 
1991) and 38 C.F.R. 
§ 4.15 (1998) is applicable.  Talley, 
supra; Brown, supra.

5.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
and the permanency requirement are met, 
and if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown, 2 Vet. App. at 447.

6.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
veteran, containing an explanation of the 
RO's latest deliberations under all of 
the foregoing criteria of the "average 
person" standard (38 U.S.C.A. § 1502(a) 
(West 1991); 38 C.F.R. § 4.15 (1998)) and 
the "unemployability" standard (38 
C.F.R. §§ 3.321 and 4.17 (1998)).  The 
Supplemental Statement of the Case should 
also contain the criteria of the Rating 
Schedule under which each of the 
veteran's rating disabilities has been 
evaluated.

7.  The RO should also provide the 
veteran with a Statement of the Case with 
respect to his claims of entitlement to 
service connection for residuals of a 
mouth injury, a sinus disorder, hearing 
loss, headaches, and PTSD.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claims reviewed by the Board.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


